internal_revenue_service index no number release date cid department of the treasury washington dc person to contact identifying number telephone number refer reply to cc dom it a - plr-106149-99 date date legend fund defendant plaintiffs date date a b c d e dear this is in response to your request for a letter_ruling concerning the fund’s information reporting obligations as to the distributions described below facts the fund is a qualified_settlement_fund qsf as described in sec_468b of the internal_revenue_code the fund was created to settle numerous lawsuits brought against defendant and others relating to plaintiffs’ investment in certain partnership interests in the lawsuits plaintiffs alleged among other things breach of fiduciary duty breach of contract and violation of state securities laws in connection with defendant’s offer and corresponding sale of the partnership units for settlement purposes the lawsuit was certified as a class-action lawsuit plaintiffs and defendant entered into a settlement agreement that required defendant’s publicly_traded_partnership units to reach certain specified target prices within years if the partnership units failed to reach the specified target prices defendant would be required to compensate plaintiffs for their losses plr-106149-99 defendant failed to meet the specified target unit prices within the 5-year period and plaintiffs and defendant entered into an agreement for a cash distribution the cash distribution agreement was amended in part by court order and was granted final approval by the court on date as part of the amended agreement defendant has deposited dollar_figurea in cash into the fund in full and complete settlement of the claims of the plaintiffs in addition as part of the amended agreement defendant also must guarantee a rate of return to the fund on the dollar_figurea from the date of the court order granting final approval of the amended agreement until the date that distribution is made to the plaintiffs the rate guaranteed is equal to the e plu sec_2 percent per annum if the fund does not earn the guaranteed rate from its investment of fund corpus the defendant must pay any short-fall to the fund conversely if the fund earns more than the guaranteed rate from its investment of fund corpus the fund must refund the excess to the defendant for the period from date through date the first cash distribution from the fund the fund earned approximately dollar_figureb on its investment of corpus in a u s treasury money market fund the guaranteed rate would have yielded approximately dollar_figurec as a result the defendant was required to pay to the fund the difference of approximately dollar_figured the dollar_figurea plus the earnings after taxes and minus fund expenses will represent the total cash available for distribution to the plaintiffs the total cash distribution will be distributed to each plaintiff in the ratio that the units of defendant originally issued by defendant to that plaintiff bore to the units issued by defendant to all plaintiffs in the partnership unit sale transaction rulings requested you have requested that we rule as follows the fund distributions described above will not include a payment of interest subject_to reporting on form 1099-int pursuant to sec_6041 or sec_6049 the fund distributions described above are not reportable on form 1099-misc pursuant to sec_6041 and the fund distributions described above are not reportable on form 1099-b pursuant to sec_6045 plr-106149-99 law and analysis sec_6041 sec_6045 and sec_6049 require the filing of information returns with the internal_revenue_service under specified circumstances sec_1_468b-2 of the income_tax regulations provides that payments and distributions made by a qsf are subject_to those and other information reporting requirements sec_1_468b-4 states that the determination whether a distribution to a claimant is includible in the claimant’s gross_income is generally made by reference to the claim in respect of which the distribution is made and as if the distribution were made directly by the transferor for example to the extent a distribution is in satisfaction of a claim for forgone taxable interest the distribution is includible in the claimant’s gross_income sec_6045 provides generally that persons doing business as brokers shall when required by regulations report gross_proceeds and other information sec_1 a defines the word broker to mean a person that in the ordinary course of a trade_or_business stands ready to effect sales by others sec_1_6045-1 provides generally that a broker shall make an information_return for each such sale effected by the broker in the ordinary course of the broker’s trade_or_business partnership interests are securities under sec_1_6045-1 sec_1_6045-1 defines a sale as being any disposition of securities commodities regulated_futures_contracts or forward contracts for cash and as including redemptions of stock retirements of indebtedness and entering into short_sales sec_6049 requires every person who makes payments of interest as defined in sec_6049 aggregating dollar_figure or more to any person during a calender year to file an information_return sec_6049 defines interest as including interest on any obligation issued in_registered_form or of a type offered to the public other than any obligation with a maturity at issue of not more than year held by a corporation sec_6049 further defines interest as including interest on deposits with brokers as defined in sec_6045 sec_6041 requires all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of fixed or determinable gains profits and income other than payments to which sec_6045 and sec_6049 among others apply of dollar_figure or more in any taxable_year to file an information_return with respect to such payments sec_1_6041-1 states that except as provided in sec_1_6041-3 every person engaged in a trade_or_business shall make an information_return for each calendar_year with respect to payments made in the course of a trade_or_business to another person of fixed or determinable interest rents royalties annuities pensions and other gains profits and income aggregating dollar_figure or more however the payments shall not include payments for which statements are required under sec_6045 or sec_6049 among plr-106149-99 others further sec_1_6041-3 provides that brokers who make payments to customers are not subject_to the reporting requirements of sec_6041 and sec_1_6041-1 rather payments by brokers are covered by sec_6045 sec_1_6041-1 defines fixed or determinable income income is fixed when it is paid in amounts definitely predetermined and is determinable whenever there is a basis of calculation by which the amount of gain or profit to be paid may be ascertained a reporting under sec_6045 sec_1_468b-2 requires a qsf to file an information_return on a distribution to a claimant if a transferor to the qsf would be required to file an information_return if it had made the payment directly to the claimant a broker is required by sec_6045 and its regulations to report gross_proceeds from the sale of securities the fund acknowledges that partnership interests qualify as securities and that defendant qualifies as a broker under sec_6045 distributions by the fund are not of gross_proceeds from sales under sec_6045 the distributions were made not as a result of a sale or disposition but rather in accordance with the settlement agreement that related to a claim for damages made by the plaintiffs resulting from acquisition of partnership units in exchange for the assets of participating partnerships and the failure of the plaintiffs to attain specified market price targets with respect to their acquired partnership units had the defendant made the subject distributions directly to the plaintiffs the defendant would not have been required to file information returns under sec_6045 accordingly the fund has no reporting obligation under sec_6045 b reporting under sec_6049 if the distributions made by the fund to the plaintiffs are interest within the meaning of sec_6049 or b e the fund would be required pursuant to sec_6049 and sec_1_468b-2 to file information returns as to any plaintiff whose distribution during the calendar_year was for dollar_figure or more in this case however the fund's distributions were not interest under sec_6049 or b e the claims and distributions related neither to registered obligations under sec_6049 nor to deposits made with brokers under sec_6049 rather the claims and distributions related to a claim for damages made by the plaintiffs resulting from the acquisition of partnership units in exchange for the assets of participating partnerships and the failure of the plaintiffs to attain specified market price targets with respect to their acquired partnership units further the distributions are not interest under any other provision of sec_6049 accordingly the fund has no reporting obligation under sec_6049 plr-106149-99 c reporting under sec_6041 pursuant to sec_6041 a person engaged in a trade_or_business generally is required to report payments of fixed or determinable gains profits and income of dollar_figure or more made in that trade_or_business the fund believes that it has no reporting obligation pursuant to sec_6041 and sec_1_468b-2 because the amounts distributed though known are not fixed or determinable gains profits and income within the meaning of sec_6041 we agree with the fund with respect to the distribution of principal dollar_figurea from the fund and decline to rule with respect to the distribution of the fund’s net_investment_income revrul_80_22 1980_1_cb_286 clarifying revrul_78_110 1978_1_cb_390 amplified by revrul_82_93 1982_1_cb_196 considers whether a casualty insurance_company having been notified that a farmer had capitalized expenses related to the crops was required to file information returns under sec_6041 the ruling ruling notes that the capitalization of expenses will establish the farmer's basis in the destroyed crops and that determining whether any insurance proceeds paid to farmers constituted gains profits or income to the farmers depended on the farmer's basis in the crops because the insurance_company could not require the farmers to disclose their bases in their destroyed crops the amount of gains profits or income if any resulting from the crop insurance proceeds was not fixed or determinable by the insurance_company the revenue_ruling accordingly holds that if the farmers capitalized expenses relating to the crops and notified the insurance_company of that fact the company had no sec_6041 reporting requirement as to the insurance proceeds the fund will not know the amount of the plaintiffs’ adjusted_basis in their partnership interests because the fund does not know and cannot require the plaintiffs to disclose what items of income deduction loss or credit have flowed through the various partnerships to them nor as to those plaintiffs who sold their partnership interests the amount_realized on the sale in the absence of such information the fund cannot ascertain the extent if any to which its distributions of fund corpus dollar_figurea constitute gains profits or income to the plaintiffs because distributions of fund corpus to the plaintiffs are not fixed or determinable gains profits or income the fund has no reporting obligation under sec_6041 however due to the factual nature of the request we are unable to determine the character of the distribution of the fund’s net_investment_income because we cannot determine the character of the distribution from the facts submitted we cannot determine whether the distribution is of fixed or determinable income under sec_6041 thus we decline to rule regarding the fund’s information reporting obligation for distributions of net_investment_income see section dollar_figure of revproc_99_1 1999_1_irb_6 plr-106149-99 caveats a copy of this letter must be attached to any income_tax return to which it is relevant except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely assistant chief_counsel income_tax accounting by robert a berkovsky chief branch internal_revenue_service department of the treasury cid moorman litigation settlement fund c o the garden city group inc claims administrator p o box garden city ny dear mr buchband washington dc person to contact eric j lucas identifying number telephone number refer reply to cc dom it a - plr-106149-99 date the enclosed copy of a letter_ruling is sent to you under the provisions of a power_of_attorney and declaration of representative or other proper authorization currently on file with the internal_revenue_service also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code sincerely assistant chief_counsel income_tax accounting by robert a berkovsky chief branch
